DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, and 8-22, are pending and being examined.   

Response to Amendment
The previous objection of Claim 17 because informalities is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of  Claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is/are withdrawn in light of the Applicant’s amendments.	
The previous rejection of Claim(s) 1-3, 5, 6, and 11-13, under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-115239 A to Kageishi (hereinafter Kageishi) is/are withdrawn in light of the Applicant’s amendments.	
The previous rejection of Claim(s) 14-17, under 35 U.S.C. 102(a)(1) as being anticipated by US 5,578,683 A to Koch et al. (hereinafter Koch) as evidenced by https://www.sigmaaldrich.com/US/en/technical-documents/technical-article/materials-science-and-engineering/polymer-synthesis/thermal-transitions-of-homopolymers, pp. 1-7, copyright 2021. (hereinafter Sigma) is/are withdrawn in light of the Applicant’s amendments.	
The previous rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Kageishi is/are withdrawn in light of the Applicant’s amendments.	


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6, and 8-22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/142024 A1 in which citations are directed to the English publication, US 2016/0002460 A1 to Nomura et al. (hereinafter Nomura) as evidenced by https://www.sigmaaldrich.com/US/en/technical-documents/technical-article/materials-science-and-engineering/polymer-synthesis/thermal-transitions-of-homopolymers, pp. 1-7, copyright 2021. (hereinafter Sigma).

Regarding claims 1, 4-6, and 8-22, Nomura teaches an epoxy resin composition comprising (A) an epoxy compound, (B) a block copolymer, and (C) a curing agent, (See abstract), which meets the composition cited in claim 1. Specifically, the composition comprises 80 parts of bisphenol A epoxy resin (YD-128), 20 parts of a block copolymer with a 34:66 mass ratio of a polymer block of polybutyl acrylate (PBA) and polyglycidyl methacrylate (PGMA), (See Table 2, Example 14, para 172-1773), 63 parts of curing agent diaminodiphenyl sulfone (DDS). The above block copolymer meets the claimed (meth)acrylic copolymer cited in claim 1, wherein the above PBA has a TgB of -54 deg C as evidenced by page 2 of Sigma and meets the claimed vinyl monomer (b), and the 66 mass% of polyglycidyl methacrylate (PGMA) meets the mass% amount of claimed macromer (a) in polymerized form comprising 100% of a monomer with a cyclic ether group cited in claims 1, 4, 6, and 8-10. The above block copolymer also meets the claimed macromonomer copolymer cited in claims 14-19 and 22, wherein the PGMA meets the claimed macromonomer (a’), and the PBA meets the claimed vinyl monomer (b’). Nomura further teaches the epoxy resin composition is used to impregnate fibers, to coat and form a film, (para 89), moldings (para 92-93), and is dried and cured (para 96-98), which meets the product cited in claims 11-13, 20 and 21.

Regarding claim 2, as cited above and incorporated herein, Nomura teaches claim 1. Nomura further teaches the amount of block copolymer affects the viscosity of the composition (para 65), and is used in an amount of 80/20 epoxy resin YD-128/block copolymer (Table 2, Examples, para 172-173). It is also known in the art that YD-128 is a standard liquid epoxy resin that has a viscosity of about 11,000-14,000 cps, i.e. 11.0-14.0 Pa.s, which is within the claimed range. 
Nomura does not explicitly teach the viscosity of the premix of the epoxy resin and copolymer cited in claim 2.
However, as cited above and incorporated herein, Nomura teaches a substantially identical composition specifically the epoxy resin YD-128, the block copolymer meeting the claimed (meth)acrylic copolymer with the macromer having the claimed formula (1) and (aa), and the Applicant cites in their specification that the (meth)acrylic copolymer with the macromer having the claimed formula (1) and (aa) directly affects the composition viscosity (para 170) which is what Nomura also teaches. Furthermore, the 80/20 YD-128/block copolymer mixture of Nomura would have the claimed premix viscosity because YD-128 is a standard liquid epoxy resin known in the art to have a viscosity of about 11,000-14,000 cps, i.e. 11.0-14.0 Pa.s, which is within the claimed range.  
Thus, one skilled in the art would have a reasonable expectation for the 80/20 YD-128/block copolymer composition of Nomura to have the claimed viscosity properties of the claimed invention because Nomura teaches a substantially identical composition, specifically the epoxy resin YD-128, the block copolymer meeting the claimed (meth)acrylic copolymer with the macromer having the claimed formula (1) and (aa), and the Applicant cites in their specification that the (meth)acrylic copolymer with the macromer having the claimed formula (1) and (aa) directly affects the composition viscosity (para 170) which is what Nomura also teaches, and it is also known in the art that YD-128 is a standard liquid epoxy resin having a viscosity of about 11,000-14,000 cps, i.e. 11.0-14.0 Pa.s, which is within the claimed range and gives further evidence that the 80/20, YD-128/block copolymer composition of Nomura has the claimed premix viscosity.  See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 3, as cited above and incorporated herein, Nomura teaches claim 1. Nomura also teaches the block copolymer of 44:66, PBA:PGMA, has a Mw of 33,200, and distribution of 1.44. The Nomura the PBA portion has a Mw of 9,500 with a distribution of 1.22 (para 125), and this correlates to the PGMA portion having a Mw of 23700, i.e. polydispersity index = Mw/Mn, which further correlates to an Mn of 16458.3, which meets claim 3.

Claim(s) 14-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2005-097435 A to Nodono et al. (hereinafter Nodono) as evidenced by https://www.sigmaaldrich.com/US/en/technical-documents/technical-article/materials-science-and-engineering/polymer-synthesis/thermal-transitions-of-homopolymers, pp. 1-7, copyright 2021. (hereinafter Sigma).

Regarding claims 14-18, Nodono teaches a polymer composition obtained by polymerizing (A) a radical polymerizable monomer and (B) a macromonomer having a polymerizable unsaturated group (See abstract). Specifically, in Example 2, the polymer composition is obtained by polymerizing 4-tert-butylcyclohexyl acrylate with poly(glycidyl methacrylate) macromonomer that has a Mn of 7,300 (para 38 and 42), wherein the polymer composition comprises 51 mass% of the macromonomer (para 42). The above poly(glycidyl methacrylate) macromonomer meets the claimed macromonomer having 100% of formula (1’) or (2’), wherein R is a oxirane, and X is methyl group, with the Mn correlating to an n = about 51, and meets the macromonomer cited in claims 14-18. The Nodono further teaches the (A) radical polymerizable monomer is preferably cyclohexyl acrylate (para 13), which homopolymer has a Tg of 19 deg C as evidenced by page 3 of Sigma, and meets the claimed Tgb” and the vinyl monomer (b’).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 3-6, and 8-21, is/are rejected under 35 U.S.C. 103 as obvious over WO 2015/080244 A1 in which US 2017/0029548 A1 to Kawai et al. is used as an English equivalent (hereinafter Kawai).

Regarding claims 1, 3-6, and 8-21, Kawai teaches an adhesive composition comprising a (meth)acrylic copolymer A, a filler such as an epoxy resin powder (para 70), and a combination of crosslinking agents (para 72), such as an epoxy based crosslinking such as bisphenol A epoxy resin (para 74) and isocyanate crosslinking agents (para 72-73), and is used for adhesive sheets or moldings (para 80-82) and cured (para 129), which meets the claimed epoxy resin and curing agent of the claimed adhesive composition cited in claims 1, 11-13, and 19-21. Kawai further teaches the (meth)acrylic copolymer A is obtained from polymerizing a monomer mixture containing a macromonomer (a) (para 10-12), wherein the monomer mixture also contains a vinyl monomer (b), (para 45). Kawai further teaches the vinyl monomer b has a TgB of -65 to 0 deg C (para 56-57), which meets the claimed vinyl monomer (b) cited in claim 1. Kawai also teaches the macromonomer has a Mn of 500-6,000 (para 16), which meets claim 3, and has a formula (1)
    PNG
    media_image1.png
    206
    361
    media_image1.png
    Greyscale
(para 17), wherein n is 4 to 5,999 (para 18), wherein R, and R1-Rn is a hydrogen or C1-20 alkyl group, (para 19), which have a substituent such as an epoxy group (para 24), wherein X1-Xn is hydrogen or methyl group (para 32), Z is a terminal group (para 34), and wherein a monomer used to obtain the macromonomer of the above formula (1) can be glycidyl methacrylate (para 35, ln 15). Kawai also teaches the amount of macromer in the monomer mixture is 7-40 mass% (para 46), which overlaps and meets claim 4. When 100% of glycidyl methacrylate is used to form the macromonomer, the above meets the claimed macromonomer cited in claims 1, 3, and 5-10, 14-18.
The claimed composition and (meth)acrylic copolymer/macromonomer copolymer would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Kawai because Kawai teaches an adhesive composition comprising a (meth)acrylic copolymer A, a filler such as an epoxy resin powder (para 70), and a combination of crosslinking agents (para 72), such as an epoxy based crosslinking such as bisphenol A epoxy resin (para 74) and isocyanate crosslinking agents (para 72-73), wherein the (meth)acrylic copolymer A is obtained from polymerizing a monomer mixture containing a macromonomer (a) (para 10-12) and a vinyl monomer (b), (para 45) having a TgB of -65 to 0 deg C (para 56-57), and wherein the macromonomer has a Mn of 500-6,000 (para 16), a formula (1)
    PNG
    media_image1.png
    206
    361
    media_image1.png
    Greyscale
(para 17), wherein n is 4 to 5,999 (para 18), wherein R, and R1-Rn is a hydrogen or C1-20 alkyl group, (para 19), which have a substituent such as an epoxy group (para 24), wherein X1-Xn is hydrogen or methyl group (para 32), Z is a terminal group (para 34), and wherein a monomer used to obtain the macromonomer of the above formula (1) can be glycidyl methacrylate (para 35, ln 15), which demonstrates to one skilled in the art that a combination of epoxy resin and isocyanate can be included suitable crosslinking agents in the composition, and the above glycidyl methacrylate is a suitable monomer to be used for forming the macromonomer for the (meth)acrylic copolymer. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Claim 2, is/are rejected under 35 U.S.C. 103 as obvious over WO 2015/080244 A1 in which US 2017/0029548 A1 to Kawai et al. is used as an English equivalent (hereinafter Kawai), as applied to claim 1, and in further view of JP 2008-115239 A to Kageishi (hereinafter Kageishi).
Regarding claim 2, as cited above and incorporated herein, Kawai teaches claim 1. 
Kawai does not explicitly the liquid epoxy resin and the viscosity of the premix.
However, Kageishi teaches an adhesive composition comprising an epoxy resin, an imidazole compound or sulfonium compound (i.e. curing agent), and an acrylic resin, (See abstract), wherein the acrylic resin (1) is obtained by polymerizing a polymethylmethacrylate macromer (Aron Macromer AA-6) with a mixture of monomers of ethylhexyl methacrylate/butyl acrylate/vinylbenzylglycidyl ether, wherein the Tg of the above mixed monomers excluding Aron Macromer AA-6 is -45 deg C (para 136-140). The above acrylic resin (1) is mixed with bisphenol A epoxy resin (JER 828) and imidazole or sulfonium compound to form an adhesive, and is cured, (See examples, para 152-161), which meets claims 1, 11-13. Kageishi teaches the same field of use of acrylic resin and epoxy adhesive compositions as cited above in Kawai. Kageishi further teaches using the epoxy resin, such as JER 828, in an amount of 50/50 acrylic resin/epoxy resin (para 152) with an imidazole or sulfonium compound curing agent (para 104). Kageishi further teaches that the bisphenol A epoxy resin is preferred for adhesive strength, storage stability and curability (para 103).
It would have been obvious to one ordinarily skilled in the art to use the amount of JER 828 bisphenol A epoxy resin of Kageishi for the epoxy resin in the adhesive composition of Kawai because Kageishi teaches the same field of use of acrylic resin and epoxy adhesive compositions as cited above in Kawai and Kageishi further teaches that the bisphenol A epoxy resin is preferred for adhesive strength, storage stability and curability (para 103).
In regard to the viscosity, as cited above and incorporated herein, the combination of Kawai and Kageishi teaches a substantially identical composition specifically the Kawai teaches the claimed (meth)acrylic copolymer with the macromonomer having the claimed formula (1) and (aa), and vinyl compound, and Kageishi teaches the same epoxy resin JER 828, and the Applicant cites in their specification that the (meth)acrylic copolymer with the macromonomer having the claimed formula (1) and (aa) directly affects the composition viscosity (para 170).
Thus, one skilled in the art would have a reasonable expectation for the composition of the combination of Kawai and Kageishi to have the claimed viscosity properties of the claimed invention because the combination of Kawai and Kageishi teaches a substantially identical composition specifically the Kawai teaches the claimed (meth)acrylic copolymer with the macromonomer having the claimed formula (1) and (aa), and vinyl compound, and Kageishi teaches the same epoxy resin JER 828, and the Applicant cites in their specification that the (meth)acrylic copolymer with the macromonomer having the claimed formula (1) and (aa) directly affects the composition viscosity (para 170). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive in part.
On page 8-9, the Applicant argues Kawai does not give any specific examples of a macromonomer containing the cyclic ether group. This is not persuasive because, as cite above, Kawai teaches that the macromonomer may contain an epoxy group for R or R1 to Rn groups (para 24), and further teaches examples of monomers to form the macromonomer include glycidyl (meth)acrylate (para 35). If the glycidyl (meth)acrylate is used for the macromonomer, then the macromonomer contains 100% monomers with cyclic ether groups.
On page 9, the Applicant argues that there is unexpected good peeling strength properties in using macromonomers having the cyclic ether group compared to macromonomers not having the cyclic ether groups. This is not persuasive because not all of the macromonomers having the cyclic ether groups have better peeling strength, such as example 19, with a lower peeling strength of 45, example 25 with a lower peeling strength of 39, and furthermore with examples 28-30. It does not appear that all macromonomers have a good peeling strength and it is unclear as to where there is unexpected results. 
Applicant’s other arguments with respect to claim(s) 1-6, and 8-22 have been considered but are moot because the new ground of rejection does not rely on the other references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766   


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766